Mathews, J.
This is a support proceeding under the Children’s Court Act. We have a question of jurisdiction. Petitioner claims jurisdiction under sections 6 and 10 and 12 of the Act, and respondent claims that jurisdiction is excluded under section 31-b of the Act.
Section 6 contains the general provisions covering jurisdiction, with special reference to subject matter and scope. Section 10 relating to the petition and section 12 relating to the service of summons do not establish jurisdiction; these sections relate to procedure. On the other hand, section 31-b is specific in its nature and relates to the requirements of residential jurisdiction in support proceedings.
Section 6, upon which petitioner relies, provides with reference to the pending proceeding as follows: “ The children’s court in each county shall have within such county exclusive original jurisdiction of all cases or proceedings involving * * * (g) neglected and abandoned children, as provided herein. * * * ” (Italics mine.)
“ As provided herein ” means as provided in this act. Section 31-b relating to support proceedings is a part of this act and is therefore applicable to this proceeding.
According to the facts stipulated in this proceeding, the respondent at the time of the filing of the petition for support did not reside and was not domiciled in Chemung County but was a resident and was domiciled in Essex County, New York; he was not found in Chemung County at the time; in fact he had never been present within the county of Chemung except for his special appearance, and therefore he never failed to furnish support for his wife and child while so residing or domiciled within the county of Chemung. Therefore residential jurisdiction is not established.
The petition in this proceeding is dismissed and the summons vacated without prejudice to the petitioner to proceed in proper jurisdiction.